Case 2:19-cv-03863-PA-SK Document 39 Filed 06/05/20 Page 1 of 12 Page ID #:1212


  1   WESTON & McELVAIN LLP
      Aaron C. Agness (State Bar No. 221943)
  2   Joel A. Graboff (State Bar No. 316900)
      1960 E. Grand Avenue, Suite 400
  3   El Segundo, CA 90245
      Telephone: (213) 596-8000
  4   Facsimile: (213) 596-8039
      E-mail: aagness@wmattorneys.com
  5           jgraboff@wmattorneys.com
  6   Attorneys for Plaintiff
      TRAVELERS PROPERTY CASUALTY
  7   COMPANY OF AMERICA
  8                         UNITED STATES DISTRICT COURT
  9                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
 10
      TRAVELERS PROPERTY                        ) CASE NO. 2:19-cv-03863-PA-SK
 11   CASUALTY COMPANY OF                       )
      AMERICA,                                  ) Assigned to the Honorable Percy
 12                                             ) Anderson, Ctrm. 9A
                                Plaintiff,      )
 13                                             ) PLAINTIFF TRAVELERS
                                                ) PROPERTY CASUALTY
 14                v.                           ) COMPANY OF AMERICA’S
                                                ) MEMORANDUM OF
 15                                             ) CONTENTIONS OF FACT AND
      TSC Acquisitions Corp.,                   ) LAW
 16                                             )
                                Defendant.      )
 17                                             ) Pretrial Conference
                                                )
 18                                             ) Date: June 17, 2020
                                                ) Time: 3:00 p.m.
 19                                             ) Ctrm: 9A
                                                )
 20                                             )
                                                ) Action Filed: May 3, 2019
 21                                             ) Trial Date: July 21, 2020
                                                )
 22                                             )
                                                )
 23
 24         Pursuant to Rule 16 of the Federal Rules of Civil Procedure and Local Rule
 25   16-4 of the Rules of the Central District of California, Plaintiff Travelers Property
 26   Casualty Company of America (“Travelers”) submits the following Memorandum
 27   of Contentions of Fact and Law.
 28
                                                  1
              TRAVELERS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
Case 2:19-cv-03863-PA-SK Document 39 Filed 06/05/20 Page 2 of 12 Page ID #:1213


  1   I.    INTRODUCTION
  2         Travelers issued two policies of workers compensation insurance to
  3   Defendant TSC Acquisitions Corp. (“TSC”). The first policy was effective
  4   December 31, 2014 to December 31, 2015 (“2014 Policy”), while the second policy
  5   was effective December 31, 2015 to December 31, 2016, (“2015 Policy”)
  6   (collectively the “Policies”). The Policies are valid, binding, and enforceable
  7   contracts between the parties and covered not just TSC, but a number of TSC’s
  8   subsidiaries and affiliates, including Telscape Communications Inc., Sage Telecom,
  9   and TruConnect Mobile.
 10         Importantly, the initial premiums for the Policies were based on an estimate
 11   of TSC’s gross payroll and employee classifications. The premiums were subject to
 12   change and verification by audit after the Policies expired. In this case, after
 13   providing coverage under the Policies for the duration of the contractual periods,
 14   Travelers audited the Policies. To do so, Travelers relied on TSC’s actual gross
 15   payroll, obtained from TSC directly. Audits of the Policies resulted in a total of
 16   $280,483.26 in premiums being outstanding and due ($43,253.26 on the first policy
 17   and $237,230 on the second policy). Travelers repeatedly sought to collect the
 18   outstanding amounts from TSC, but TSC has failed to remit the debt owed,
 19   requiring Travelers to bring this suit.
 20         TSC argues that Travelers’ audits of the Policies relied on incomplete,
 21   erroneous data, and that by misclassifying employees, resulted in inflated premiums.
 22   As such, TSC claims that it has paid in full for the Policies, owing nothing further,
 23   or that it is excused from any further performance under the contracts.
 24         TSC offers two primary arguments disputing Travelers’ audit calculations: (1)
 25   that TSC employees classified as “retail” should have been classified as “clerical
 26
 27
 28
                                                  2
               TRAVELERS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
Case 2:19-cv-03863-PA-SK Document 39 Filed 06/05/20 Page 3 of 12 Page ID #:1214


  1   office employees”1; and (2) that Travelers miscalculated experience modifiers used
  2   in the final premium determinations. 2 As will be further explained herein, the
  3   “retail” classification of certain TSC employees is indisputable. This is true based
  4   both on TSC’s own admissions, as well as the workers’ compensation employee
  5   classification framework, as established by the Workers Compensation Insurance
  6   Rating Bureau (“WCIRB”). 3 Furthermore, the experience modifiers used in
  7   connection with the audits were also calculated and provided by the WCIRB. 4 The
  8   actual reasons for the premium increases following the audits were related to one or
  9   more of the following factors: (1) the proper classification of certain employees as
 10   “retail”; (2) the actual, total amount of payroll exceeded initial estimates; and (3) the
 11   increased risk in insuring TSC based on its claim history.
 12            By its refusal to pay the premiums owed, TSC breached the Policies with
 13   Travelers. TSC does not dispute the validity or enforceability of the terms of the
 14   Policies and has admitted that it has not remitted payment for the additional
 15   1
        As non-customer facing employees, clerical office employees are cheaper to insure
 16   than retail employees, who are exposed to more hazards of the business.
      2
 17       Experience modifiers account for an increased/decreased risk in insuring an entity.
      3
 18     California Workers’ Compensation Insurance Rating Laws, pursuant to California
      Insurance Code §11734, notice of which is included in the Policies, states: “A
 19   standard classification system, developed by the [WCIRB], is subject to approval by
 20   the insurance commissioner. The standard classification system is a method of
      recognizing and separating policyholders into industry or occupational groups
 21   according to their similarities and/or differences.”
 22   4
       California Workers’ Compensation Insurance Rating Laws, pursuant to California
 23   Insurance Code §11734, notice of which is included in the Policies, states:
      “[Travelers] must adhere to a single, uniform experience rating plan. If [TSC is]
 24   eligible for experience rating under the plan, [Travelers is] required to adjust [the]
 25   premium to reflect [TSC’s] claim history. A better claim history generally results in
      a lower experience rating modification; more claims, or more expensive claims,
 26   generally result in a higher experience rating modification. The uniform experience
 27   rating plan, which is developed by the [WCIRB], is subject to approval by the
      insurance commissioner.”
 28
                                                   3
                 TRAVELERS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
Case 2:19-cv-03863-PA-SK Document 39 Filed 06/05/20 Page 4 of 12 Page ID #:1215


  1   premiums owed. TSC only disputes the amounts that are owed to Travelers based
  2   on a theory that Travelers’ audits were not conducted in good faith. However,
  3   TSC’s allegations are unsupported by any proven fact, testimony, or document
  4   produced in this litigation. Thus, there is no legitimate argument that TSC has not
  5   breached the Policies and harmed Travelers in the amount of the unpaid debt.
  6   Travelers’ damages are therefore certain; Travelers is entitled to $280,483.26. 5
  7   II.   CLAIMS AND DEFENSES
  8          A.       SUMMARY OF TRAVELERS’ CLAIMS
  9                   Claim 1:    TSC breached the 2014 Policy.
 10                   Claim 2:    TSC breached the 2015 Policy.
 11          B.       ELEMENTS OF TRAVELERS’ BREACH OF CONTRACT CLAIMS
 12         In order to establish a breach of contract, Travelers must prove: (1) the
 13   existence of a contract; (2) Travelers’ performance or excuse for nonperformance;
 14   (3) TSC’s breach; and (4) damages to Travelers therefrom. Acoustics, Inc. v. Trepte
 15   Construction Co., Cal.App.3d 887, 913 (1971); see also Abdelhamid v. Fire Ins.
 16   Exchange, 182 Cal.App.4th 990, 999 (2010); California Civil Jury Instructions
 17   (“CACI”) 300.
 18          C.       TRAVELERS’ EVIDENCE IN SUPPORT OF ITS CLAIMS
 19         Travelers intends to introduce the following evidence, to the extent not
 20   already stipulated, to support its contention that TSC breached the Policies:
 21         • The Policies; specifically, language and provisions regarding initial
 22               premium estimates, post-policy audits, and the methodologies for
 23               calculating the same;
 24
      5
 25     In the event Travelers prevails, Travelers is also entitled to prejudgment interest
      under California Civil Code 3287, which will be determined by the Court following
 26   trial. Cal. Civ. Code 3287(a); Brocklesby v. United States, 767 F. 2d 1288 (9th Cir.
 27   1985)(stating that prejudgment interest under Section 3287(a) is primarily a question
      of law);
 28
                                                  4
              TRAVELERS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
Case 2:19-cv-03863-PA-SK Document 39 Filed 06/05/20 Page 5 of 12 Page ID #:1216


  1         • The basis for the estimated premiums in the Policies;
  2         • Travelers’ performance under the terms of the Policies;
  3         • Travelers’ audits of the Policies;
  4         • Travelers’ audit workbooks, including actual payroll used for the Policies’
  5            respective terms;
  6         • Travelers’ audit summaries;
  7         • Travelers’ premium audit adjustment notices;
  8         • The California Workers’ Compensation Uniform Statistical Reporting
  9            Plan-1995;
 10         • WCIRB worksheets and reports related to experience modifiers and
 11            employee classifications;
 12         • TSC’s scope of business, including its employees’ jobs reflecting that the
 13            proper classifications include retail;
 14         • Communications from TSC confirming employees were properly
 15            classified as retail;
 16         • TSC/TruConnect’s website, including the business information pages,
 17            products for sale pages, media posts, and blog posts;
 18         • Amounts paid by TSC towards the premiums owed;
 19         • Communications between Travelers and TSC regarding the audits;
 20         • Testimony from TSC Officers regarding the scope of TSC and its
 21               subsidiaries/affiliates that are covered under the Policies; and
 22         • Testimony from Travelers’ representatives regarding the Policies, the
 23               audits conducted, the basis for the audits, the results of the audits, and the
 24               amount of premium calculated to be owed.
 25          D.       TSC’S DEFENSES
 26         It is clear that TSC will primarily argue that it owes nothing further under the
 27   Policies due to Travelers’ audits not being performed in good faith, alleging that
 28   Travelers improperly classified certain employees as “retail.” Instead, TSC claims
                                                     5
              TRAVELERS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
Case 2:19-cv-03863-PA-SK Document 39 Filed 06/05/20 Page 6 of 12 Page ID #:1217


  1   that all of its employees should have been classified as clerical office workers. TSC
  2   makes this argument even though it has previously acknowledged that it operates
  3   retail stores, which were covered under the Policies, and even confirmed that certain
  4   positions at those locations were correctly categorized as “retail.” 6 Now, TSC has
  5   taken the position that no employee, regardless of their location or job duties, should
  6   be classified as “retail.”
  7          TSC claims that its entire operation involves providing free cellular phones,
  8   accessories, and services to low-income and eligible individuals under the
  9   government-sponsored LifeLine program. TSC claims that it never transacts a
 10   single sale with its customers, nor ever collects a single penny in exchange for its
 11   goods and services. However, Lifeline is not TSC’s only business. One of TSC’s
 12   brands, TruConnect Mobile, a covered entity under the Policies, operates retail
 13   outlets in shopping centers, strip malls, and other physical locations, selling cellular
 14   phones, accessories, and calling plans in addition to servicing the LifeLine Program.
 15   Even today, visiting www.truconnect.com provides substantial information about
 16   the additional pay-for products and service available from TruConnect, in addition
 17   to the many physical locations customers can visit to make said purchases.
 18          TSC argues that employees at theses location are not truly “retail,” rather,
 19   they are simply “clerical office employees,” providing information about LifeLine,
 20   assisting customers sign up for free plans and devices, and perhaps selling an
 21   upgraded phone, accessory, or international calling plan on the side. However, the
 22   classification framework for rating workers compensation insurance policies is very
 23   specific with regards to who is considered “retail” and who is considered a “clerical
 24   office employee.”
 25          Code 8017 sets out the requirements for classification as “retail:”
 26
      6
 27    Those positions were aptly titled, salesperson, cashier, store manager, and director
      of sales.
 28
                                                  6
               TRAVELERS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
Case 2:19-cv-03863-PA-SK Document 39 Filed 06/05/20 Page 7 of 12 Page ID #:1218


  1         This classification applies to retail stores engaged in the sale of
            items not more specifically described by another store classification,
  2         including but not limited to appliances, artwork, baked goods,
            cellular telephones, cosmetics or beauty supplies, prescription and
  3         non-prescription pharmaceuticals, party supplies, craft supplies,
            disposable medical supplies, mattresses and box springs, domestic
  4         pets, firearms, games or gaming devices, home electronics, musical
            instruments, sporting goods, toys, vitamins or food supplements, cut
  5         Christmas trees and wheelchairs.
  6   On the other hand, the definition for “clerical office employee,” code 8810, states:
  7         Clerical Office Employees are defined as those employees whose
            duties are confined to keeping the books, records or cash of the
  8         employer; conducting correspondence; using computers;
            dispatching; recording weights; or who are engaged wholly in
  9         general office work or office drafting, having no regular duty of a
            non-clerical nature in the service of the employer…the entire
 10         payroll of any employee who is engaged in operations performed
            by Clerical Office Employees and also is exposed (1) to any
 11         operative hazard of the business or (2) to any outside selling or
            collecting work, shall be assigned to the highest rated
 12         classification of work to which the employee is so exposed…
            Clerical Office Employees, shall be applied only to the payroll of
 13         persons herein described who work exclusively in areas that are
            separated from all other work places of the employer by
 14         buildings, floors, partitions, railings or counters and within which
            no work is performed other than clerical office or drafting duties
 15         as defined in this Rule.
 16         Therefore, not only do employees working at TruConnect’s three retail
 17   locations clearly and reasonably fall into the retail category based on the fact that
 18   they sell cellular phones at their stores, but the clerical office employee
 19   classification very clearly prohibits the inclusion of any employee who is exposed to
 20   any operative hazard of the business, or outside selling or collecting work. Further,
 21   clerical office employees must work in locations that are physically separated from
 22   all other work places of the employer. Even if TruConnect employees
 23   predominantly deal with LifeLine’s free service option, that work is undeniably
 24   comingled with its retail operations, and thus the higher rated classification applies. 7
 25
      7
 26     Per the WCIRB Code 8810 description above, it all comes down to exposure and
      risk. Even if only 10% of a job is consistent with traditional retail, the retail
 27   classification rightfully applies, as the exposure to retail hazards exist. Clerical
 28   office employees are cheaper to insure because they have no exposure whatsoever to

                                                   7
               TRAVELERS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
Case 2:19-cv-03863-PA-SK Document 39 Filed 06/05/20 Page 8 of 12 Page ID #:1219


  1   “Clerical office employees” is clearly not an appropriate category for employees at
  2   TruConnect’s three self-proclaimed retail stores. Travelers’ classification of TSC’s
  3   TruConnect employees as “retail” is proper, as a matter of law.
  4         Additionally Travelers believes TSC will argue that Travelers drove up the
  5   premium of the 2015 Policy by using an inflated experience modifier based on
  6   alleged payouts to TSC employees under the 2014 Policy of over $5M in benefits. 8
  7   However, such a claim lacks any merit for two reasons, (1) the experience modifier
  8   used in the premium audit was not calculated by Travelers at all, but by the WCIRB;
  9   and 2) the experience modifier used as part of the 2015 premium audit did not even
 10   account for any claims filed under the 2014 Policy. 9
 11         Thus, it appears the only relevant affirmative defenses, while not meritorious,
 12   are the following:
 13                1.      Affirmative Defense – Full Payment
 14         Travelers is informed and believes that TSC will argue that it has paid in full
 15   for premiums owed under the Policies, since it paid the initial premiums based on
 16   estimates of its payroll. In order to establish this, TSC must prove that audits of the
 17   Policies should have resulted in TSC not owing any further premiums.
 18
 19
      any of the hazards of the business, i.e. physical labor, such as stocking and
 20
      inventory, dealing in-person with the public and customers, etc.
 21   8
        The reason for this new claim stems from an error in one of Travelers’ audit
 22   workbooks, which led to a reporting error in Travelers’ Motion for Summary
      Judgment. The MSJ stated that TSC employees had been paid out over $5M in
 23   benefits under the 2014 Policy. The actual pay-outs were in the hundreds of
 24   thousands. The error referenced in the MSJ had no relevance to the audits or the
      amounts owed, which will be shown at trial and for which TSC is already aware.
 25   9
        The experience modifier is calculated based on the amount of claims filed, and
 26   pay-outs related thereto, made by TSC employees in the previous 4 years, excluding
 27   the most recent year. Therefore, for the 2015 Policy audit, the experience modifier
      would have been based on TSC’s claim history from 2011-2013; excluding 2014.
 28
                                                  8
              TRAVELERS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
Case 2:19-cv-03863-PA-SK Document 39 Filed 06/05/20 Page 9 of 12 Page ID #:1220


  1                2.     Affirmative Defense – Unclean Hands
  2          Travelers is informed and believes that TSC will argue that it is excused from
  3   any further performance under the contracts due to Travelers’ audits of the Policies
  4   being conducted in bad faith. To prevail on a defense of unclean hands, TSC must
  5   demonstrate by clear and convincing evidence that, (1) “that the plaintiff's conduct
  6   is inequitable;” and (2) “that the conduct relates to the subject matter of [the
  7   plaintiff's] claims.” Fuddruckers, Inc. v. Doc's B.R. Others, Inc., 826 F.2d 837, 847
  8   (citing CIBA–GEIGY Corp. v. Bolar Pharm., 747 F.2d 844, 855 (3rd Cir.1984)); see
  9   also TrafficSchool.com, Inc. v. Edriver, Inc., 653 F.3d 820, 833 (9th Cir.2011)
 10   (holding that a defendant must demonstrate that an unclean hands defense applies
 11   with “clear, convincing evidence”).
 12   III.   ANTICIPATED EVIDENTIARY ISSUES AND ISSUES OF LAW
 13          Travelers does not foresee any unusual evidentiary issues.
 14          Travelers requests separate verdict forms relating to each policy because it is
 15   possible that the jury could find breach of only one of the two policies.
 16          Travelers anticipates a dispute over the legal basis for some of TSC’s
 17   proposed jury instructions and verdict forms. For instance, TSC sets forth a
 18   proposed jury instruction for bad faith, yet it is an instruction given if the plaintiff
 19   (i.e., Travelers) has a claim for bad faith, not the other way around. CACI No. 325.
 20   Moreover, any attempt to assert an affirmative claim for bad faith is both untimely
 21   and expressly prohibited by California law. TSC has not timely sought leave to file
 22   a counterclaim for bad faith and cannot attempt to do so by improperly including
 23   jury instructions for bad faith. And, in any event, the California Supreme Court has
 24   established that bad faith is not among the tort remedies available to insureds
 25   alleging overcharging of premiums following an audit. Jonathan Neil & Assoc., Inc.
 26   v. Jones, 33 Cal. 4th 917, 939 (2004).
 27          Similarly, TSC is proposing a mitigation of damages instruction under the
 28   guise that Travelers is seeking prejudgment “interest”, yet allowed prejudgment
                                                    9
               TRAVELERS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
Case 2:19-cv-03863-PA-SK Document 39 Filed 06/05/20 Page 10 of 12 Page ID #:1221


   1   interest to accumulate. TSC, however, is clearly trying to use the mitigation
   2   instruction to impact non-interest related damages. This is not a case where a
   3   mitigation of damages’ instruction is warranted. If Travelers prevails at trial, it will
   4   be for the Court to determine the proper amount of prejudgment interest under
   5   California Civil Code 3287.
   6         Finally, TSC appears to be trying to improperly shift the burden of proving
   7   unclean hands to Travelers, even though it is TSC’s affirmative defense. Moreover,
   8   the defense of unclean hands requires a showing of clear and convincing evidence, a
   9   standard not reflected in TSC’s proposed instructions.
  10   IV.   BIFURCATION OF ISSUES
  11         Travelers does not request bifurcation.
  12   V.    JURY TRIAL
  13         The case is scheduled for jury trial. Travelers’ breach of contract claim is
  14   triable by jury.
  15   VI.   ATTORNEYS’ FEES
  16         There is no basis for either party to claim attorneys’ fees.
  17   VII. ABANDONED ISSUES
  18         Travelers’ claims for accounts stated and unjust enrichment were dismissed.
  19
  20   Dated: June 5, 2020                          WESTON & McELVAIN LLP
  21
  22                                          By: /s/ Aaron C. Agness
                                                  Aaron C. Agness
  23                                              Joel A. Graboff
                                                  Attorneys for Plaintiff
  24                                              TRAVELERS PROPERTY
                                                  CASUALTY COMPANY OF
  25                                              AMERICA
  26
  27
  28
                                                   10
                TRAVELERS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
Case 2:19-cv-03863-PA-SK Document 39 Filed 06/05/20 Page 11 of 12 Page ID #:1222
                Travelers Property Casualty Company of America v. TSC Acquisition Corp.
                             USDC-CACD, Case No. 2:19-cv-03863-PA-SK

   1                                  PROOF OF SERVICE
   2   I, Felicia Ball, declare:
   3          I am employed in the County of Los Angeles, state of California. I am over
   4   the age of 18 and not a party to the within action; my business address is 1960
   5   East Grand Avenue, Suite 400, El Segundo, California 90245.
   6          On June 5, 2020, I served a copy of the following document:
   7          PLAINTIFF TRAVELERS PROPERTY CASUALTY COMPANY OF
   8          AMERICA’S MEMORANDUM OF CONTENTIONS OF FACT AND
   9          LAW
  10          By electronically filing the foregoing document with the Clerk of the United
  11   States District Court, Central District of California, using its ECF system, which
  12   electronically notifies the persons on the attached service list at the email
  13   addresses registered with the ECF System.
  14          I declare under the laws of the United States of America that the foregoing
  15   information contained in the Proof of Service is true and correct.
  16          I declare that I am employed in the office of a member of the bar of this
  17   court at whose direction the service was made.
  18          Executed on June 5, 2020 at Inglewood, California.
  19

  20
                                             Felicia Ball
  21                                         FELICIA BALL
  22

  23

  24

  25

  26

  27

  28
                                                  1
                                        PROOF OF SERVICE
Case 2:19-cv-03863-PA-SK Document 39 Filed 06/05/20 Page 12 of 12 Page ID #:1223
                Travelers Property Casualty Company of America v. TSC Acquisition Corp.
                             USDC-CACD, Case No. 2:19-cv-03863-PA-SK

   1                                    SERVICE LIST
   2   Robert S. Freund                             Attorneys for Defendant,
   3   ROBERT FREUND LAW                                TSC Acquisition Corp.
       10866 Wilshire Boulevard, Suite 400
   4   Los Angeles, California 90024
   5   Telephone: (323) 553-3407
       Facsimile: Unavailable
   6   E-mail:     robert@robertfreundlaw.com
   7

   8   Kevin J. Cole (SBN 321555)                   Attorneys for Defendant,
   9   KJC LAW GROUP, A.P.C.                            TSC Acquisition Corp.
       6700 Fallbrook Avenue, Suite 207
  10   West Hills, CA 91307
  11   Telephone: (818) 392-8995
       Email: kevin@kjclawgroup.com
  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                2
                                       PROOF OF SERVICE
